Citation Nr: 1335941	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  08-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left foot injury, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a right foot injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2010, the Veteran testified at hearing before a Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In October 2010 and June 2013, the Board remanded the Veteran's claims for additional development.  The case has been returned to the Board for appellate review.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claims (as reflected in an August 2013 supplemental statement of the case (SSOC)) and returned the case to the Board for appellate review.

The Board notes that the Veteran's appeal also originally included the issue of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  However, in an August 2013 rating decision, the AMC granted that claim.  Therefore, the issue is no longer in appellate status, and no further consideration is necessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals VA treatment notes relevant to the issues on appeal, but they were of record and considered by the AMC in the August 2013 supplemental statement of the case (SSOC).

FINDINGS OF FACT

1.  The Veteran's residuals of a left foot injury are manifested by moderate impairment with pain and swelling; however, the disability is not moderately severe or severe and has not been productive of loss of use of the foot.

2.  The Veteran's residuals of a right foot injury are manifested by moderate impairment with pain and swelling; however, the disability is not moderately severe or severe and has not been productive of loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating higher than 10 percent for residuals of a left foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for an increased disability rating higher than 10 percent for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

VA's General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id. at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In this case, the requirements with respect to the content of the notice were met.  Specifically, letters were sent to the Veteran in August 2005, May 2008, and November 2010 that notified him of the evidence needed to substantiate his claims for an increased evaluation.  The May 2008 and November 2010 letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

The Board notes that the case was readjudicated by the AMC in an August 2013 SSOC; therefore, there is no timing error in this case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in August 2005, August 2006, June 2008, December 2010, and July 2013 in connection with his claims.  

During the May 2010 hearing, the Veteran reported that his symptoms had worsened since his VA examinations in August 2006 and June 2008.  See hearing transcript, p. 6.  Therefore, in the October 2010 remand, the Board directed the RO to schedule the Veteran for another VA examination to ascertain the current severity and manifestations of his foot disabilities.  Specifically, the examiner was requested to provide an opinion as to whether the Veteran's foot disabilities were moderate, moderately severe, or severe, and whether his foot disabilities caused actual loss of use of the left and/or right foot.  The Veteran was afforded a VA feet examination in December 2010.  However, as noted in the June 2013 remand, the VA examiner did not "report all signs and symptoms necessary for rating the Veteran's foot disabilities under the rating criteria," as requested in the October 2010 remand.  Specifically, the December 2010 VA examiner stated that the Veteran was not being examined for flat feet, muscle atrophy of the foot, or for "other foot deformity"; therefore, she did not provide information related to these disabilities.  Thus, in the June 2013 remand, the Board directed the RO to schedule the Veteran for another VA examination to ascertain the severity and manifestations of his service-connected foot disabilities.  The Board specifically requested that the examiner report all signs and symptoms necessary for rating the Veteran's residuals of right and left foot injuries under the rating criteria for foot disabilities, and comment as to whether each foot disorder is moderate, moderately severe, or severe and whether there is any actual loss of use of either foot.  The examiner was also requested to indicate whether the Veteran had any other symptoms associated with other foot disorders, such as flatfoot, pes cavus, or other foot deformities; to note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness; and further address the effect of the Veteran's service-connected foot disabilities on his employability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 VA examinations are adequate to decide the case because, as shown below, the examiner provided the opinions requested in the June 2013 remand directives.  The examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they describe the service-connected bilateral feet disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral foot disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in May 2010.  The undersigned Veterans Law Judge set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's current symptoms and the progression of the disorders.  The undersigned Veterans Law Judge also inquired as to whether the Veteran was receiving any current treatment in order to determine whether there was any outstanding evidence.  The Veteran indicated that he was receiving current treatment at the VA clinic in Franklin, North Carolina, and the VA Medical Center (VAMC) in Oteen, North Carolina, but he was not receiving orthopedic treatment.  See hearing transcript, pp. 4-5.  He reported that he was not treated by any private providers and that he received all of his treatment at VA facilities.  Id.  He related that his symptoms had worsened since his VA examinations in August 2006 and June 2008, which is part of the reason the case was remanded to obtain a VA medical opinion.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).


Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

The Veteran's bilateral foot disabilities are currently assigned 10 percent evaluations pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is assigned for moderately severe foot injuries; and a 30 percent rating is provided for severe foot injuries.  A 40 percent evaluation is assigned with actual loss of use of the foot.  


Factual Background and Analysis

In a July 1984 rating decision, the RO granted service connection for the residuals of right and left foot injuries and assigned separate, noncompensable evaluations, effective from June 14, 1983.  Subsequently, in a September 2001 rating decision, the RO increased the bilateral foot injury disability evaluations and assigned separate 10 percent evaluations, effective from March 30, 2001.

In August 2005, the Veteran submitted an informal claim for an increased evaluation for his service-connected bilateral foot disabilities.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

During a November 2004 VA orthopedic examination, the Veteran complained of pain, weakness, stiffness, swelling, and fatigue at rest, standing, and walking.  He denied having any surgeries on his feet, but reported that he had instability when he walked.  Specifically, he indicated that weak ankles caused his feet to twist and that he fell down.  The Veteran also stated that he was unable to walk at times and reported that he lost three weeks of work because of his foot symptoms.  He walked with a cane for balance.  The examiner noted that the Veteran's gait was abnormal with a stiff, limping gait and indicated that the Veteran had limited functioning of standing and walking.  The Veteran used lateral heel wedges for his shoes, but the wedges did not provide relief from pain and other symptoms.  There were no signs of any weight bearing abnormalities on his feet.  He had painful motion, some weakness, and tenderness in both feet.  He also had some edema of the right foot.  However, he did not have pes planus, claw foot, hammertoes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  X-rays of the feet showed mild arthritis of the first metatarsal phalangeal joints in both feet.  The diagnosis was resolved stress fractures in both feet with residual osteoarthritis of the first metatarsal phalangeal joint of each great toe.  The examiner noted that the Veteran had normal range of motion of the toes, and even with flare-ups, the range of motion of his toes remained normal.  

In a December 2004 statement, the Veteran reported that his foot disabilities had increased in severity.  Specifically, he noted that he had constant pain, that his feet swelled, and that he was unable to stand or walk 95 percent of the time.  The Veteran stated that he was unable to work due to his foot pain and indicated he relied on other people to grocery shop for him.  

A July 2005 VA treatment note documented that the Veteran was issued a pair of orthopedic shoes.  

In an April 2005 statement, B. L. A. (initials used to protect the Veteran's privacy) stated that she knew the Veteran for his entire life.  She reported that he had difficulty with his feet, legs, and back for a number of years, and as the years passed, his condition worsened.  She indicated that he had been unable to do any kind of work for the past two years and that he was unable to exercise.  She reported that he had difficulty getting up from a chair and sometimes required help getting out of bed.  She stated, "It is my opinion [that] he is physical[ly] unable to do much of anything other than take care of his daily personal needs."

In a May 2005 statement, M. H., a friend of the Veteran indicated that, since he had known the Veteran beginning in February 2004, the Veteran had difficulty walking and required the use of a cane.  He stated that the Veteran required help with daily activities, including getting dressed and bathing.  He reported that the Veteran's condition had worsened since he first met him and that the Veteran no longer left his house anymore because of pain and an inability to walk.

In another May 2005 statement, L. D. A. reported that he knew the Veteran since 1984.  He stated that he could tell that the Veteran had increased difficulty with his feet, legs, and back.  He indicated that, over the past two years, the Veteran was in a lot of pain and had difficulty walking, getting up from a chair, and getting out of bed.

In May 2005 arguments submitted in support of a SSA disability claim, the Veteran's attorney reported that the Veteran had pain without any weight bearing, as well as weakness, tenderness, and swelling in his feet, despite his use of heel wedges.  He noted that the Veteran was diagnosed with bilateral metatarsalgia and arthritis of the first metatarsal phalangeal joints in both feet.  He attributed the Veteran's "abnormal, unsteady gait" to knee pain.

During an August 2005 VA orthopedic examination, the Veteran complained of flattening arches, instability of the ankles and heels, and edema of the feet.  He had pain, weakness, stiffness, swelling, and fatigue of his feet at rest, standing, and walking.  He indicated that he had trouble walking.  The Veteran reported that he used a wheelchair on occasion because he was unable to walk at all.  He stated that he lost about two years of work due to his foot disabilities.  An examination of the feet showed evidence of abnormal weight bearing with calluses on both heels.  The Veteran used a cane to walk and had a limp.  Range of motion testing of the ankles showed dorsiflexion to 10 degrees with pain between 5 and 10 degrees and plantar flexion was normal to 45 degrees bilaterally.  There was no further decreased range of motion after repetitive use.  The Veteran had pain, fatigue, and lack of endurance in both ankles, but he had no weakness or incoordination in either ankle.  He also had painful motion, edema, and tenderness of both feet, but there was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, or hallux rigidus.  He had limited function standing and walking.  He was able to walk 25 feet at a time.  The Veteran used a cane to ambulate, and he was able to stand for approximately five minutes at a time.  He wore orthopedic shoes with foot supports.  X-rays of the feet showed no fractures, dislocations, bony deformities, or destructive bony lesions.  There was mild narrowing of the right first metatarsal phalangeal joint and a stable, small heel spur.  There were mild degenerative changes in the left first metatarsal phalangeal joint and a small heel spur.  The diagnosis was foot injuries with development of mild osteoarthritis of the first metatarsal phalangeal joints and heel spurs in both feet with plantar fasciitis.  The examiner also noted that there was a baseline decrease in dorsiflexion of the right and left ankles to 10 degrees with no further decreased range of motion after repetitive use.  He noted that the decreased range of motion that existed at baseline was primarily due to pain.  He also indicated that there was also fatigue and lack of endurance.  

In an August 2005 VA treatment note, the Veteran complained of bilateral foot pain.  Specifically, he reported problems with the middle toe on his right foot.  

In a September 2005 VA treatment note, a physician noted that the Veteran's orthopedic shoes were broken-in and fit well.  The Veteran reported no new foot problems.  Another pair of orthopedic shoes was ordered.  

In an April 2006 VA treatment note, the Veteran complained of continued difficulty with his feet.  

During an August 2006 VA orthopedic examination, the Veteran complained of constant pain in his heels, arches, and the tops of his feet.  He indicated that the pain travelled to his legs, back, and neck, and he rated his pain severity 10 out of 10.  He described the pain as crushing, aching, sticking, squeezing, pressing, cramping, burning, and sharp.  He took Darvocet for pain and rested his feet to relieve his symptoms.  The Veteran reported pain, weakness, stiffness, swelling, and fatigue at rest, standing, and walking.  He stated that he used a cane, and occasionally, a walker to ambulate, but he indicated that he was unable to walk "most of the time."  The Veteran had calluses on the medial aspect of the big toe on both feet, and he had a limp to his gait.  Range of motion testing of the ankles showed dorsiflexion to 10 degrees with pain between 5 and 10 degrees and plantar flexion to 40 degrees with pain between 40 and 45 degrees, bilaterally.  The examiner noted that pain was the major factor causing decreased range of motion at the ankles.  He noted that the Veteran also had fatigue, weakness, and lack of endurance, but he did not have incoordination after repetitive use.  There was no additional limitation after repetitive motion.  He had painful motion, edema, weakness, and tenderness of both feet.  He had very minimal pes planus with moderate tenderness.  There was no claw foot, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  He used orthopedic shoes and arch supports bilaterally.  His symptoms were not relieved by the shoes.  The examiner noted that no significant pathology was found in either foot upon radiographic examination of the feet.  The diagnosis was bilateral pes planus and painful decreased range of motion at the ankles.

In an August 2006 VA treatment note, the Veteran reported that swelling across the dorsum area of both of his feet had resolved.  He indicated that his feet continued to hurt when he walked.  Specifically, he stated that he had pain and stiffness around his ankles and across the tops of his feet.  He reported that he took aspirin and Tramadol, but they did not provide much relief.  The examiner noted that x-rays of his feet were normal, and the diagnosis was foot pain.

During a June 2008 VA orthopedic examination, the Veteran complained of constant pain in his feet that traveled up his legs.  He described the pain as crushing, burning, aching, and sharp.  He rated his pain severity as 10 out of 10.  He indicated that the pain was elicited by physical activity and was relieved by Morphine and Hydrocodone.  The Veteran also reported that he required bed rest during flare-ups because he was unable to stand or walk.  He stated that his feet swelled and that he was unable to take care of himself at times.  He indicated that he had pain, weakness, stiffness, swelling, and fatigue at rest, standing, or walking.  He denied any hospitalizations or surgeries.  The Veteran further reported that he had several boot casts in the past.  He related that he had difficulty walking and used a cane and walker for assistance.  The examiner noted that the Veteran required the cane for ambulation because of instability in the ankles and a high risk for falls.

During the June 2008 VA orthopedics examination, the feet showed evidence of abnormal weight bearing with an unusual shoe wear pattern; however, an examination of the feet did not reveal any signs of callosities and breakdown.  Range of motion testing of the ankles showed dorsiflexion to 20 degrees, bilaterally, with pain at 17 degrees in the right ankle and 16 degrees in the left ankle; and plantar flexion to 45 degrees, bilaterally, with pain at 42 degrees in the right ankle and 40 degrees in the left ankle.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and weakness.  The ankle joints were additionally limited 3 degrees, bilaterally.  Examination of the feet revealed weakness and tenderness, bilaterally.  There was no painful motion, edema, disturbed circulation, or atrophy of the musculature.  There was active motion in the metatarsal phalangeal joint of the right and left great toes.  The Veteran's gait was guarded with careful stepping and pain described in the ankles.  The examiner noted that there was pes planus.  There was no valgus, forefoot or midfoot malalignment, deformity, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus in either foot.  Palpation of the plantar surfaces revealed moderate tenderness, bilaterally.  The right and left Achilles tendons showed malalignment with inward bowing that could be corrected by manipulation.  Manipulation of the Achilles tendons did not produce pain.  The Veteran had limitations with standing and walking.  He was able to stand for approximately 15 to 30 minutes.  He required corrective shoes.  The examiner noted that the symptoms and pain were not relieved by the corrective shoes.  He did not required orthopedic shoes, arch supports, foot supports, build-up of shoes, or shoe inserts.  X-rays of the bilateral feet were within normal limits.  

The June 2008 VA examiner diagnosed the Veteran with status-post ankle sprain, bilaterally.  The examiner noted that the Veteran had gross limitations in his ankles and required the use of a cane due to ankle instability and a high risk for falls.  The Veteran reported that he had been unemployed since 2003 because of his ankles.  The examiner also noted that the Veteran presented to the examination wearing hard-soled, pointed dress shoe.  He stated, "This type of shoe wear when one has ankle problems seemed unusual characteristic of ankle with ankle with ankle (sic) stability complaints."  

July 2008 VA x-rays of the feet showed no changes from the June 2008 VA examination x-rays.  The feet were in anatomic alignment.  There were no definite dislocations, subluxation, bony destruction, fractures, or degenerative changes in either foot.  In a July 2008 VA examination addendum opinion, the examining physician noted that there was no change to the diagnosis provided in the June 2008 VA examination report following the July 2008 x-rays.  He noted that a heel spur and pes planus were noted, but they were "insignificant" to the claims.  

In a July 2008 VA treatment note, the Veteran reported that he fell and sprained his right ankle approximately four weeks ago.  He complained of continued chronic foot pain, but he demonstrated full range of motion of the right ankle.  There was no tenderness or swelling of the ankle.  The examiner noted that the Veteran's sprained ankle was resolving.  

In an October 2008 VA treatment note, the Veteran stated, "My feet are bothering me."  He also indicated that he thought he had fungus on both of his feet and a toenail problem on his right foot.  He did not report any orthopedic complaints.

In a May 2009 VA treatment note, the Veteran reported that his right foot pain and swelling had resolved.  He rated his pain 7 out of 10 in severity.  The diagnosis was resolved right foot pain and swelling.  The examiner noted that the Veteran declined an x-ray of his foot.

In another May 2009 VA treatment note, a pedorthotist noted that the Veteran presented to the physical medicine shoe clinic "after long clinic absence."  The physician noted that the Veteran's Hercules boots were "rolling out" and that he had discarded them for a replacement of Sampson boots that functioned well for him.  The physician added two lateral soft heel wedges to the right boot and one lateral wedge to the left boot.  

In a May 2009 VA treatment note, the pedorthotist indicated that the Veteran's Sampson boots were working for him.  He fit the Veteran with bilateral ankle stabilizers for extra support and stability, and the physician also issued the Veteran a pair of orthopedic dress shoes.

In December 2009 VA treatment notes, the Veteran presented for follow-up shoe and skin checks.  He was wearing the issued Sampson boots.  The pedorthotist noted that the boots were broken-in and in good shape.  The Veteran also wore a right ankle brace to help stabilize his right foot and ankle.  The pedorthotist ordered an extra pair of Pace footwear because the Veteran's wore out in the metatarsal head sole areas.

In a February 2010 VA treatment note, the Veteran presented to the shoe clinic wearing Sampson boots with some lateral deformity.  The pedorthotist noted that the deformity was not enough to warrant a replacement pair of boots.  

In a May 2010 VA treatment note, the Veteran complained of a painful right ankle because of valgus instability and bilateral foot pain.  The pedorthotist noted that the Veteran wore Pace footwear with 3/4 inserts that were holding up well, but would need to be replaced during the Veteran's next appointment.  He issued the Veteran a pair of weekender boots for extra ankle support.  He noted that the Veteran ambulated with better stability wearing the boots.

During the May 2010 hearing, the Veteran described symptoms of increased pain and swelling in his feet.  He reported that he was sometimes able to walk very little or was unable to walk at all.  He indicated that he had a lot of instability in his ankles.  He stated that his ankles twisted and that he fell.  The Veteran also reported that he tried to use a cane or walker as much as possible.  He related that his daily activities were severely impacted by his foot disabilities.  

During a June 2010 VA orthopedic surgery consultation, the Veteran complained that he was unstable when he was on his feet.  He reported that his ankles, knees, and hips bothered him.  The orthopedic surgeon noted that the Veteran walked "quite well" and that there was no evidence of neurological deficits, cerebeallar dysfunction, or muscle weakness.  He indicated that the Veteran wore special shoes for his feet, which the Veteran felt helped him.  The surgeon reported that he found no abnormality of his subtalar joints, ankle joints, knees, hips, or the lower part of his back.  The surgeon stated, "In short, he is doing quite well from my point of view.  He does use a cane for stability, (sic) I have nothing else to add.  Follow him only as necessary."

In a June 2010 VA emergency room note, the Veteran complained of right lateral ankle and right foot pain after he rolled his ankle while walking.  An x-ray of the right ankle and foot was normal.  The diagnosis was a right ankle sprain.  

During a December 2010 VA feet examination, the Veteran complained of constant bilateral foot pain and swelling with activity.  He reported that rest and Morphine were partially effective in relieving his symptoms.  He denied any foot-related hospitalizations or surgeries.  He described pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance while standing, walking, and at rest.  He related that he had pain in the posterior area of his ankles, the bottoms of his heels, and the dorsum areas of both feet.  He had swelling and redness throughout his entire left foot, as well as swelling around his right ankle and throughout his entire right foot.  He indicated that he was able to stand for approximately 10 minutes and was able to walk approximately 150 feet.  He stated that he stopped walking because of pain in his feet.  The Veteran used a cane or a walker for instability caused by his feet and indicated that he used the walker once a week for activities like shopping.  He also wore shoes with lateral heel wedges to increase his stability.  The examiner noted that the corrective shoes and inserts were fairly effective.  

During the December 2010 VA feet examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing, bilaterally.  There were no hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormalities, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy, or other foot deformities.  The examiner noted that the right and left feet examinations were normal.  The Veteran described tenderness at the Achilles tendon area of both foot.  The Veteran's gait was short stride and slowed.  He was not favoring either foot.  His right and left ankles had 10 degrees of active dorsiflexion and 25 degrees of active plantar flexion.  X-rays showed normal right and left feet.  There were no acute osseous injuries.  A bone scan showed no significant abnormal uptake following an intravenous injection of oxidronate.  There was mild degenerative uptake within the ankles.  The diagnosis was bilateral foot pain of an unknown etiology.  The examiner noted that there were no identifiable foot abnormalities on examination.  The Veteran reported that he was not currently working due to pain his feet.  He also indicated that there were effects on his daily activities.  

In an October 2012 VA treatment note, the pedorthotist noted that the Veteran's feet were "fine."  He noted that the Veteran wore orthopedic shoes with custom inserts.

In an April 2013 VA treatment note, the pedorthotist noted that the Veteran walked with the assistance of a cane.  He had 3/4 length inserts in his shoes.  The pedorthotist reported that the Veteran was "doing well in general" with his foot condition.

During a July 2013 VA ankle examination, the Veteran complained of constant, worsened, daily left ankle pain.  He reported that flare-ups of pain did not impact the function of his ankle.  Range of motion testing showed right ankle plantar flexion to 45 degrees or greater, with objective evidence of painful motion at 35 degrees; right ankle dorsiflexion to 20 degrees or greater, with objective evidence of painful motion at 20 degrees or greater; left ankle plantar flexion to 45 degrees or greater, with objective evidence of painful motion at 25 degrees; and left ankle plantar dorsiflexion at 20 degrees or greater, with objective evidence of painful motion at 20 degrees or greater.  The Veteran was able to perform repetitive use testing with three repetitions, and he had no additional limitation in range of motion of the ankle following repetitive use testing.  He had no functional loss of range of motion of the right ankle after repetitive use.  He had pain on movement after repetitive use of the left ankle.  The Veteran had no localized tenderness or pain on palpation of the joints or soft tissue of either ankle.  He demonstrated normal muscle strength in bilateral ankle plantar flexion and dorsiflexion, and his joints were stable.  He had no ankylosis of the ankles.  He indicated that he had shin splints and bilateral stress fractures in his lower extremities with pain in both of his feet.  He reported that he used ankle braces and a walker on occasion and used a cane constantly to ambulate.  X-rays of the ankles showed a left heel spur.  The examiner diagnosed the Veteran with a left ankle sprain.  The examiner opined that the Veteran's foot pain impacted his ability to work because he was a truck driver, and the foot pain prevented him from manipulating the pedals.  The Veteran also indicated that standing for more than 15 minutes caused him pain, and that sitting caused his feet to throb in pain.  

During July 2013 VA flatfoot and miscellaneous feet examinations, the Veteran complained of progressively worsened, constant bilateral foot pain.  He denied any flare-ups of pain.  He indicated that the pain accentuated on use in both feet.  He had pain on manipulation of both feet, and there was an indication of swelling on use of both feet.  He did not have characteristic calluses on his feet.  His symptoms were not relieved, despite his use of arch supports or orthotics, and he did not have extreme tenderness of the plantar surface of either foot.  There was no decreased longitudinal arch height on weight-bearing; objective evidence of marked deformity of the foot, including pronation or abduction; marked pronation; lower extremity deformity, other than pes planus, causing an alteration of the weight bearing line; an inward bowing of the Achilles' tendon; or marked inward displacement and severe spasm of the Achilles' tendon.  The weight-bearing line did not fall over or medial to the great toe.  The examiner reported that the Veteran did not currently have, or have a history of, flatfoot.  The Veteran did not have Morton's neuroma; metatarsalgia; hammertoes; hallux valgus; hallux rigidus; pes cavus; malunion or nonunion of tarsal or metatarsal bones; or any other foot injuries.  There was no evidence of bilateral weak foot.  The examiner noted that there was no evidence of weakness, atrophy, excess fatigability, or incoordination on examination.  X-rays of the feet showed a calacaneal spur and fifth metatarsal spur of the left foot.  There was no evidence of degenerative or traumatic arthritis.  The Veteran reported constant use of a cane, and occasional use of ankle braces and a walker to ambulate.  The diagnoses were stress fractures of the left second and third metatarsals and a right foot stress fracture.  The examiner stated, "The [V]eteran's pain across the metatarsal joints of both feet are the only objective findings of residua[ls] of historic stress fractures and these would be considered moderate at worst.  There is no loss of use of either foot."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for the residuals of a left foot injury or the residuals of a right foot injury.  

Under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is assigned for moderately severe foot injuries, and a 30 percent evaluation is provided for severe foot injuries.  A 40 percent evaluation is assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In this case, the November 2004 VA examiner indicated that the Veteran had resolved stress fractures with normal range of motion even during flare-ups.  The August 2006 VA examiner also noted that there was no significant pathology found in either foot upon radiographic examination.  The June 2008 VA examiner did comment that the Veteran had gross limitations in his ankles, yet also observed that the Veteran wore hard-soled, pointed dress shoes, which seemed unusual for someone with ankle stability problems.  Such an observation seems to question the credibility of the reported foot and ankle problems.  A June 2010 VA orthopedic surgeon also found that the Veteran was doing quite well, and the December 2010 VA examiner indicated that the corrective shoes and inserts were fairly effective.

Significantly, during the December 2010 VA examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  The right and left foot examinations were normal, as were x-rays of both feet.  The diagnosis was bilateral foot pain of an unknown etiology, and the examiner specifically noted that there were no identifiable foot abnormalities on examination.  In October 2012, the Veteran's pedorthotist noted that the Veteran's feet were fine, and in April 2013, he indicated that the Veteran was doing well with his foot condition.  Moreover, the July 2013 VA examiner opined that the Veteran's pain across the metatarsal joints of both feet were the only objective findings of residuals of historic stress fractures and indicated that "these would be considered moderate at worst."  In an April 2013 VA treatment note, the Veteran's treating pedorthotist also reported that the Veteran was "doing well in general" with his bilateral foot condition.  

Based on the foregoing, the Board finds that the Veteran has moderate right and left foot injuries; however, the preponderance of the evidence weighs against a finding of a moderately severe or severe right or left foot injury.  Additionally, there is no evidence that the Veteran had loss of use of either foot.  In fact, the July 2013 VA examiner expressly stated that there was no loss of use of either foot.  Therefore, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5284.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Veteran is not entitled to an increased evaluation for degenerative joint disease of the feet under Diagnostic Code 5003.  Diagnostic Code 5003 evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic codes, in this case Diagnostic Code 5284.  If the disability is noncompensable under the appropriate diagnostic code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is warranted with x- ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id. 

The Veteran has already been assigned separate 10 percent disability evaluations for his service-connected left and right foot disabilities, and the evidence does not show involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Additionally, during the July 2013 VA ankles examination, the Veteran demonstrated full range of motion of the left and right ankles.

With respect to findings of flatfoot, the Board finds that the Veteran does not warrant a separate or increased evaluation under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 20 percent evaluation is assigned for unilateral severe flatfoot, and a 30 percent evaluation is assigned for bilateral severe flatfoot.  A 30 percent evaluation is warranted for unilateral pronounced flatfoot, and a 50 percent evaluation is assigned for bilateral pronounced flatfoot.  The November 2004 and August 2005 VA examiners indicated that the Veteran did not have pes planus, and the August 2006 VA examiner noted that the Veteran only had very minimal pes planus.  The June 2008 VA examiner did note that there was pes planus; however, there were no signs of callosities on examination.  The December 2010 VA examiner also indicated that there was no flatfoot or any other identifiable foot abnormality on examination.  Additionally, during the July 2013 VA flatfoot and feet examinations, the examiner indicated that, although the Veteran had pain on manipulations of both of his feet and there was an indication of swelling on use of both of his feet, he did not have decreased longitudinal arch height on weight-bearing; objective evidence of marked deformity of the foot, including pronation or abduction; marked pronation; lower extremity deformity, other than pes planus, causing an alteration of the weight bearing line; an inward bowing of the Achilles' tendon; or marked inward displacement and severe spasm of the Achilles' tendon.  He also noted that the weight-bearing line did not fall over or medial to the great toe.  Moreover, the examiner reported that the Veteran did not currently have, or have a history of, flatfoot.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under Diagnostic Code 5276.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing weak foot, claw foot, metatarsalgia (Morton's disease), unilateral severe hallux valgus rigidus, unilateral hallux rigidus, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  However, the Board finds that the criteria for separate or higher ratings for the service-connected residuals of left and right foot injuries have not been met.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283.  In this regard, the evidence of record simply does not show the Veteran to have such disorders.  Indeed, none of the VA examinations of record showed any evidence of weak foot, claw foot, metatarsalgia (Morton's disease), unilateral severe hallux valgus rigidus, unilateral hallux rigidus, or hammertoe.  Additionally, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated in any of the x-rays of record.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's service-connected left and right foot disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent and noncompensable ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left and right feet is contemplated in his current disability evaluations under Diagnostic Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the preponderance of the evidence is against increased evaluations for the Veteran's service-connected residuals of left and right foot injuries.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history. Layno v. Brown, 6 Vet. App. 465   (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left and right foot disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, swelling, and difficulty walking and standing are fully considered in the assignment of the 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left and right foot disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board notes that the Veteran has already been granted a total evaluation (100 percent) based upon individual unemployability due to service-connected disabilities (TDIU).  He has not appealed the effective date of that award.


ORDER

An evaluation in excess f10 percent for residuals of a right foot injury is denied.

An evaluation in excess f10 percent for residuals of a left foot injury is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


